Argued October 3, 1940.
To the authorities cited by President Judge SMITH in his clear and convincing opinion entering judgment of non pros. because of the laches of appellants in prosecuting their action — see Reporter's statement — may be added the case of Ulakovic v.Metropolitan Life Ins. Co., 339 Pa. 571, 16 A.2d 41, (MAXEY, J.) decided on October 28, 1940, after Judge SMITH'S opinion was filed. They fully warrant the action of the court below from which this appeal was taken.
Judgment affirmed.